*145On Petition for a Rehearing.
Elliott, C. J.
We have examined the argument on the petition for a rehearing with care, but find no reason to doubt the soundness of our conclusion expressed in the opinion heretofore filed.
It is undoubtedly the law that a common carrier is prima Jade liable, where it is proved that the passenger took passage and was injured without fault on his part, unless the evidence proving the accident also shows that the injury was not attributable to the negligence of the carrier. Terre Haute, etc., R. R. Co. v. Buck, 96 Ind. 346; Memphis, etc., Co. v. McCool, 83 Ind. 392 ; S. C., 43 Am. R. 71; Pittsburgh, etc., R. R. Co. v. Williams, 74 Ind. 462. But this rule does not govern this case. Here the owner took his horses on board the ferry-boat and remained in charge of them. If the ferryman had all the suitable and reasonable accommodations for safe conveyance, and used due care, he is not liable for an injury to horses taken on the boat and kept in charge of the ■owner. Whart. Neg., section 707, auth. n. There is in this case no finding that the boat was not reasonably safe; on the ■contrary, the inference is that the accident occurred not because the boat was not suitably constructed, but because one ■of the horses, becoming unmanageable, crowded the other horse off the boat and thrust his own leg into the opening between the boat and the apron. There is no finding that the ■opening was caused by the defective construction of the boat, ■or that it was caused by the negligent act of the appellee; for aught that appears the boat may have been properly constructed and managed with due care. Kennedy v. Mayor, 73 N. Y. 365, S. C., 29 Am. R. 169, is not at all in point, for •there the court took the case from the jury on the ground that the unmanageability of the horse was the cause of the accident.
It is an old and well settled rule that a party who has the burden can not have a judgment, unless all the facts essential *146to a recovery are stated in the special finding or verdict. Dixon v. Duke, 85 Ind. 434. It is equally well settled that no inferences will be made, except inferences of law arising out of the facts. 2 Tidd Pr. 897, auth. n.
Filed Oct. 11, 1884.
Petition overruled.